EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chao Gao on 8/9/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) A foamed resin molded article comprising:
a foamed resin layer comprising a first resin which is a copolymer including a rubber component, a vinyl cyanide monomer unit and an aromatic vinyl monomer unit, and a blowing agent, and
a non-foamed resin layer covering the foamed resin layer,
wherein:
the non-foamed resin layer comprises a second resin which is a copolymer including a rubber component, a vinyl cyanide monomer unit, and an aromatic vinyl monomer unit,
an amount of the rubber component in the non-foamed resin layer, determined by pyrolysis-gas chromatography/mass spectrometry (PGC/MS), is 5 % by mass or more and 15 % by mass or less, based on a total mass of the second resin;
each of the first resin and the second resin is an acrylonitrile-butadiene-styrene copolymer (ABS resin);
the foamed resin molded article is a joint having a bent flow path inside; and
the foamed resin molded article does not break in an expansion/contraction fatigue resistance test under the conditions that a stress F of 700 kg weight is applied once per second for at least 1,000 times.
2. (Original) The foamed resin molded article according to claim 1, wherein the non-foamed resin layer further comprises an acrylic resin. 
3-4. (Cancelled)
5. (Previously Presented) The foamed resin molded article according to claim 1, wherein the joint is an L-shaped pipe joint or a T-shaped three-way pipe joint.
6-7. (Cancelled) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following: 
US 4,322,260 to Conlon (hereinafter “Conlon”),
US 2006/0249216 to Sexton et al. (hereinafter “Sexton”).
Conlon discloses a double-walled conduit comprising a foam core, an inner tube, an outer tube, and the foam core arranged between the inner and outer tubes (figures 1-3).  The inner and outer tubes are made are made of an acrylonitrile-butadiene-styrene (ABS) polyblend comprising 1 to 70% by weight of grafted rubber copolymer (column 8, lines 20-25 and column 14, lines 40-45). 
 Conlon does not explicitly disclose that the double-walled conduit is a joint having a bent flow path inside. 
Sexton discloses a thermoplastic composite pipe joint comprising inner and outer skin layers, and a foam core layer disposed between the inner and outer skin layers (claims 12-15).  The thermoplastic material comprises ABS (paragraph 41).  The thermoplastic composite pipe joint is a T or an elbow pipe joint designed to conduct a fluid there through (paragraph 31).  
The combined teachings of Conlon and Sexton result in a pipe joint wherein the non-foamed layer is made of ABS resin having a rubber content of from 1 to 70% by mass. 
Compilation of data formulated in tables 2 and 3 of Applicant’s disclosure, and data in table A of Declaration filed on 8/4/2022 has demonstrated unexpected results for the claimed content of the rubber from 5% to 15% by mass based on the total mass of the second resin.   When the rubber content is above 15 % by mass, the molded articles show inferior chemical resistance and break in an expansion/contraction fatigue resistance test under the conditions a stress F of 700 kg weight is applied once per second for at least 1000 times.  Accordingly, the evidence is sufficient to rebut the prima facie case of obviousness.   
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a foamed resin molded article with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788